



Exhibit 10(z)
FIDELITY SOUTHERN CORPORATION
FIDELITY BANK
AMENDMENT TO EXECUTIVE CONTINUITY AGREEMENT
THIS AMENDMENT (“Amendment”) to the Executive Continuity Agreement (“Continuity
Agreement”) by and between Fidelity Southern Corporation, a Georgia corporation
(“Fidelity Southern”), Fidelity Bank, a Georgia banking corporation (the “Bank”)
and David Buchanan (the “Executive”) shall be effective as of the 8th day of
March, 2018. Fidelity Southern and the Bank are referred to collectively as
“Fidelity.”
1.
Section 4(f) of the Continuity Agreement shall be deleted in its entirety and
replaced with the following:

“Notwithstanding anything in this Agreement to the contrary, in the event it
shall be determined that any payment or distribution by Fidelity to or for the
benefit of Executive (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise) (such benefits, payments
or distributions are hereinafter referred to as “Payments”) would, if paid, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then, prior to the making of any Payments to Executive, a calculation
shall be made comparing (i) the net after-tax benefit to Executive of the
Payments after payment by Executive of the Excise Tax, to (ii) the net after-tax
benefit to Executive if the Payments had been limited to the extent necessary to
avoid being subject to the Excise Tax. If the amount calculated under (i) above
is less than the amount calculated under (ii) above, then the Payments shall be
limited to the extent necessary to avoid being subject to the Excise Tax (the
“Reduced Amount”). The reduction of the Payments due hereunder, if applicable,
shall be made by first reducing cash Payments and then, to the extent necessary,
reducing those Payments having the next highest ratio of Parachute Value to
actual present value of such Payments as of the date of the Change in Control,
as determined by the Determination Firm (as defined herein). For purposes of
this Section 4(f), present value shall be determined in accordance with Section
280G(d)(4) of the Code. For purposes of this Section 4(f), the “Parachute Value”
of a Payment means the present value as of the date of the Change in Control of
the portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2) of the Code, as determined by the Determination Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment. All determinations required to be made under this Section 4(f),
including whether an Excise Tax would otherwise be imposed, whether the Payments
shall be reduced, the amount of the Reduced Amount, and the assumptions to be
utilized in arriving at such determinations, shall be made by an accounting firm
or compensation consulting firm mutually acceptable to Fidelity and Executive
(the “Determination Firm”) which shall provide detailed supporting calculations
both to Fidelity and Executive within 15 business days after the receipt of
notice from Executive that a Payment is due to be made, or such earlier time as
is requested by Fidelity. All fees and expenses of the Determination Firm shall
be borne solely by Fidelity. Any determination by the Determination Firm shall
be binding upon Fidelity and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Determination Firm hereunder, it is possible that Payments which
Executive was entitled to, but did not receive pursuant to this section, could
have been made without the imposition of the Excise Tax (“Underpayment”),
consistent with the calculations required to be made hereunder. In such event,
the Determination Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by Fidelity to or for
the benefit of Executive but no later than March 15 of the year after the





--------------------------------------------------------------------------------





year in which the Underpayment is determined to exist, which is when the legally
binding right to such Underpayment arises.”
2.
The Continuity Agreement, as modified by the terms of this Amendment, shall
continue in full force and effect from and after the date of the adoption of
this Amendment.



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered on the day and year first above written.
FIDELITY SOUTHERN CORPORATION
By:/s/James B. Miller, Jr.     
Name: James B. Miller, Jr.
Title: Chairman


FIDELITY BANK
By:/s/H.Palmer Proctor, Jr.     
Name: H. Palmer Proctor, Jr.
Title: President & CEO


EXECUTIVE
/s/David Buchanan
David Buchanan







